      Case 4:19-cv-03682 Document 1 Filed on 09/27/19 in TXSD Page 1 of 27



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

LINDA TERRELL                                    §
                                                 §
vs.                                              §          C.A. NO. 4:19-cv-03682
                                                 §                (JURY)
STATE FARM LLOYDS                                §

             DEFENDANT STATE FARM LLOYDS’ NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF SAID COURT:

       STATE FARM LLOYDS (“State Farm”), Defendant in the above-styled and numbered

cause, files this Notice of Removal of the present case from the 434th Judicial District Court of

Fort Bend County, Texas to the United States District Court for the Southern District of Texas,

Houston Division. In connection with this Notice of Removal, State Farm would respectfully

show the Court as follows:

                                        I.
                              PROCEDURAL BACKGROUND

        1.     On August 23, 2019, Plaintiff filed this action against State Farm in the 434th

Judicial District Court of Fort Bend County, Texas. The state cause number is 19-DCV-265797

(“State Court Action”). In Plaintiff’s Original Petition (“Original Petition”), Plaintiff seeks

monetary relief over $100,000. (See Pl.’s Original Pet. at 10.) State Farm was served on August

30, 2019. State Farm filed its answer on September 20, 2019.

        2.     In accordance 28 U.S.C. § 1446, State Farm files this Notice of Removal to remove

the State Court Action 434th Judicial District Court of Fort Bend County, Texas to the United

States District Court for the Southern District of Texas, Houston Division.
      Case 4:19-cv-03682 Document 1 Filed on 09/27/19 in TXSD Page 2 of 27



                                              II.
                                         NATURE OF SUIT

        3.      Plaintiff filed this lawsuit alleging State Farm failed to pay insurance benefits owed

to her in accordance with her insurance policy for damage to her property caused by wind. (See

Pl.’s Original Pet. at 2–4.) Plaintiff asserts causes of action for breach of contract and for violations

of Chapters 541 and 542 of the Texas Insurance Code, breach of the common law duty of good

faith and fair dealing, and violations of the Texas Deceptive Trade Practices Act. (Id. at 4–9.)

                                               III.
                                       BASIS OF REMOVAL

        4.      The Southern District of Texas has jurisdiction over this action, pursuant to 28

U.S.C § 1441 and 28 U.S.C. § 1332, because the parties are diverse and the amount in controversy

exceeds $75,000, exclusive of interests and costs.

        5.      First, the parties are diverse. At all relevant times, Plaintiff was, and continues to

be, a Texas citizen. (See Pl.’s Original Pet. at 1.) State Farm is an association of individual

underwriters authorized to conduct business in Texas as a Lloyd’s plan insurer, which is defined

and set out in Chapter 941 of the Texas Insurance Code. The citizenship of an unincorporated

association is determined by the citizenship of each member of the entity, not by the state where

the entity is organized. Royal Ins. Co. v. Quinn-L Capital Corp., 3 F.3d 877, 882–83 (5th Cir.

1993) (finding that a Lloyd’s plan association was not a Texas citizen); see also Griggs v. State

Farm Lloyds, 181 F.3d 694, 698 (5th Cir. 1999) (finding that State Farm Lloyds is a citizen of

Illinois). At all relevant times, State Farm was, and continues to be, an unincorporated insurance

association whose underwriters were, and still are, citizens of states other than Texas. (See Aff. of

Michael Roper attached hereto.) Accordingly, State Farm is not a citizen of the State of Texas.
      Case 4:19-cv-03682 Document 1 Filed on 09/27/19 in TXSD Page 3 of 27



       6.      Second, the amount in controversy exceeds $75,000. Plaintiff is seeking damages

in excess of $100,000. Specifically, Plaintiff is seeking damages between $100,0000 and

$200,000. (See Pl.’s Original Pet. at 10.) Thus, removal to the Southern District of Texas is proper.

                                          IV.
                                  REMOVAL PROCEDURES

       7.      On August 23, 2019, Plaintiff filed this case against State Farm in the 434th Judicial

District Court of Fort Bend County, Texas. State Farm was served on August 30, 2019. State Farm

filed its Answer on September 20, 2019. This Notice of Removal is being timely filed on

September 27, 2019. Accordingly, this Notice of Removal is timely filed within 30 days of when

State Farm received service and within one year from the commencement of this suit. See 28

U.S.C. § 1446(b)(1); 28 U.S.C. § 1446(c)(1).

       8.      The Houston Division of the Southern District of Texas is the proper venue

because: (1) Plaintiff’s property, which was allegedly damaged by wind and which forms the basis

of Plaintiff’s lawsuit, is located in Fort Bend County, 28 U.S.C. § 1391(b)(2), and (2) Plaintiff’s

State Court Action was brought, and is pending, in Fort Bend County. See 28 U.S.C. § 1441(a).

Fort Bend County is within the jurisdictional limits of the Houston Division. See 28 U.S.C. §

124(b)(2).

       9.      All information and documents required by 28 U.S.C. § 1446(a) and by Local Rule

81 to be filed with this Notice of Removal are attached and indexed in Exhibit A. In addition,

pursuant to 28 U.S.C. § 1446 (d), a copy of this Notice of Removal will be promptly filed with the

Fort Bend County District Clerk’s Office and served on the Plaintiff.

       10.     A jury fee was paid in state court and Defendant hereby requests a jury trial in this

cause of action.
      Case 4:19-cv-03682 Document 1 Filed on 09/27/19 in TXSD Page 4 of 27



                                                V.
                                              PRAYER

       11.     State Farm respectfully requests that the above-styled action now pending in the

434th Judicial District Court of Fort Bend County, Texas, be removed to this Honorable Court

pursuant to the Court’s diversity jurisdiction, that upon final trial, judgment be rendered for State

Farm and against Plaintiff, that State Farm recover its costs, and for such other and further relief

to which State Farm may be justly entitled.

                                              Respectfully submitted,

                                              GERMER PLLC

                                              By:_____________________________
                                                    DALE M. “RETT” HOLIDY
                                                    Federal Bar No. 21382
                                                    State Bar No. 00792937
                                                    America Tower
                                                    2929 Allen Parkway, Suite 2900
                                                    Houston, Texas 77019
                                                    (713) 650-1313 – Telephone
                                                    (713) 739-7420 – Facsimile
                                                    rholidy@germer.com

                                              ATTORNEY FOR DEFENDANT,
                                              STATE FARM LLOYDS

OF COUNSEL:
GERMER PLLC
Lauren N. Herrera
Federal Bar No. 3174150
State Bar No. 24092720
America Tower
2929 Allen Parkway, Suite 2900
Houston, Texas 77019
(713) 650-1313 - Telephone
(713) 739-7420 - Facsimile
lherrera@germer.com
     Case 4:19-cv-03682 Document 1 Filed on 09/27/19 in TXSD Page 5 of 27



                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing instrument was
forwarded to all known counsel pursuant to the Federal Rules of Civil Procedure on this the 27th
day of September, 2019.

       Shane McClelland                                                  VIA CM/ECF
       THE OFFICES OF SHANE MCCLELLAND
       440 Cobia Drive, Suite 101
       Katy, Texas 77494
       Shane@hmtrial.com




                                                           DALE M. “RETT” HOLIDY
      Case 4:19-cv-03682 Document 1 Filed on 09/27/19 in TXSD Page 6 of 27



                         and full time place of employment is in Illinois and she has expressed an
                         intent to remain in Illinois while an Underwriter of State Farm Lloyds.

           •             Robert Hun Sang Yi: Mr. Yi is domiciled in Illinois. His residence and full
                         time place of employment is in Illinois and he has expressed an intent to
                         remain in Illinois while an Underwriter of State Farm Lloyds.

        8.     At all times since the March 19, 2018 acceptance of the latest Amended Articles
of Agreement by the Texas Department of Insurance, the above named underwriters have had
their residences and full time places of employment in the State of Illinois.


           FURTHER AFFIANT SAYETH NAUGHT."




            SUBSCRIBED TO AND SWORN TO before me, the undersigned authority on this

the c:2~\ay of September, 2019 .


          .·.        .-----------...
                .:....       OFFICIAL SEAL                       Notary Public for the State of Illinois

      .   __________     . KAREN HAMIL TON
                     NOTARY PUBLIC. SIAfE or ILLINOIS
                    My Commission E«pires Januaiy 07, 2022   ~




      '




                                                                    3
     Case 4:19-cv-03682 Document 1 Filed on 09/27/19 in TXSD Page 7 of 27




                                 EXHIBIT A
                          LIST OF ATTORNEYS/PARTIES

1.    Shane McClelland
      THE OFFICES OF SHANE MCCLELLAND
      440 Cobia Drive, Suite 101
      Katy, Texas 77494
      Telephone: (713) 987-7107
      Facsimile: (832) 827-4207
      Shane@hmtrial.com
      Attorneys for Plaintiff

2.    Dale M. “Rett” Holidy
      rholidy@germer.com
      Lauren N. Herrera
      lherrera@germer.com
      GERMER PLLC
      America Tower
      2929 Allen Parkway, Suite 2900
      Houston, Texas 77019
      Telephone: (713) 650-1313
      Facsimile: (713) 739-7420
      Attorneys for Defendant



                          INDEX OF DOCUMENTS FILED
                            WITH REMOVAL ACTION

                   LINDA TERRELL VS. STATE FARM LLOYDS

            (a)    Plaintiff’s Original Petition
            (b)    Return Citation
            (c)    Defendant State Farm Lloyds’ Original Answer
            (d)    Docket Sheet
I
         Case 4:19-cv-03682 Document 1 Filed on 09/27/19 in TXSD Page 8 of 27
                                                                                                                   Filed
                                                                                                    812312019 12:09 PM
                                                                                                Beverley McGrew Walker
                                                                                                           District Clerk
                                                                                                Fort Bend County, Texas
                                                                                                  Autumn Doinik
                                                   19-DCV-265797
                                       Cause No.


    LINDA TERRELL,                               §                   IN TIAE DISTRICT COURT OF

            Plaintiff,                           §       Fort Bend County - 434th Judicial District Court
    V.                                           §                            JUDICIAL DISTRICT

    STATE FAR-M LLOYDS,                          §

            Defendant.                           §                   FORT BEND COUNTY, TEXAS

            PLAINTIFF'S ORIGINAL PETITION AND REOUEST FOR DISCLOSURE

    TO THEHONORABLE JUDGE OF SAID COURT:

            COMES NOW, Linda Terrell ("Plaintiff'), and files this, her Original Petition and

    Request forDisclosure aRainst Defendatit State Farm Lloyds ("Defendant"), and in support

    thereof would respectfully sliow unto the Court the following:

                                   DISCOVERY CONTROL PLAN

            Plaintiff intends to conduct discovery in this matter tinder Level 3, in accordance with

    Texas Rule of Civil Procedure 190.4.

                                                PARTIES

            I       At all relevant times, Plaintiff owned a house at 8626 Quail View Drive, Missouri

    City, TX 77489.

            2.      Defendant is an insurance company doing business in the State of Texas and may
                                                                                       I




    be served with process by set-ving its agetit for service of process, Corporation Service Company,

    211 E. 7" Street, Suite 620, Austin, Texas, 78701.
   Case 4:19-cv-03682 Document 1 Filed on 09/27/19 in TXSD Page 9 of 27




                                   JURISDItCTION AND VENUE

        3.      This Court has jurisdaction over the cause af action because the amount in

controversy is within- the jurisdictional limits of the Court.

        4.      A11 or a substaYitial part of the events or oniissions giving rise to this lawsuit

occurred in Fort Bend County, Texas. Therefore, pursuant to Tex. Civ. Prac. c4t Rem. Code §

15:002, venue is proper in Port Bend County, Texas. The damages beinl; sought by Plaintiff are

in excess of the ininimum jurisdictional requirements of this Court.

        5.      The Court has personal jurisdiction over Defendaiit because Defendant does

business in the State of Texas and because Defendant issued a policy of insurance covering

property that is located in this district.

                                            PLAINTTI+'F'S LOSS

        6.      Plaintiff owned the propei-ty at 8626 Quail View Drive, Missouri City, TX 77489

(the `~Property") at all relevant tin7es.

        7.      The Property sustained signilicant windstorm damage when Hurricane Harnrey

("Harvey") struck the Houston, Texas area on or about Septeniber 01, 2017.

         8.     Defendant issued an insurance policy (Policy No. 53-GE-0898-1) (the "Instsrance

Policy") covering the Property, which was in full force and effect at the time Harvey sti-uek.

         9.     Plaintiff had paid all premiurns for the Insurance Policy when Harvey damaged

Plaintiff's• property.

         10.    The IiisuraYice Policy covered Plaintiffs Property for dama;e caused by

wiridstorm, arnong other perils.

         11.    Plaintiff has already incurred and w'rll incur signihcant expenses to repair die

windstorm damage that Harvey caused at the Property.



                                                    2
  Case 4:19-cv-03682 Document 1 Filed on 09/27/19 in TXSD Page 10 of 27




        12.    Shortly after Harvey, Plaintiff notified the Defendant of damages sustained as a

result of Harvey and made a claim for benefits under the Insurance Policy.

        13.    Defendant assigned an adjuster to investigate and adjust the loss.

        14,    The adjuster visited the property but failed to fully and fairly investil;ate the loss.

        15.    The adjtister prepared a damage estimate but failed to abide by the terms of the

Insurance Policy, the Defendant's general coinpany claims handling standards, and/or witli

recognized clairns handling standards.

        16.    The adjuster improperly omitted and undervalued covered losses from windstorrn

damage caused by Harvey to the PlaintifF's Property.

        17.    Defendant failed to pay Plaintiff for covered windstorm damal;e to the Property

caused by Harvey.

        18.    Plaintiff submitted a damage assessment to the Defendant, seeking payment of the

damaged property, less the poiicy deductible.

        19.    The arnount sought by the Plaintiff was based on afirsthand inspection and

damage assessment prepared by Plaintiff's experts. The damage assessment included a room-by-

room, line-by-line, unit cost damage estimate. Plaintifi's experts found that the windstorin

damage greatly exceeded the amount and scope of the Defendant's adjustment.

        20.    Defendant has unreasonably refused to acknowledge Plaintiff's expert's damage

assessment as a basis for covera~e and has failed to issue payment based on said dama;e

assessment.

        21.    Harvey windstorm causcd every loss Plaintiffhas identified.




                                                  3
  Case 4:19-cv-03682 Document 1 Filed on 09/27/19 in TXSD Page 11 of 27




         22.    Defeiidant knows that Plaiiitiff is entitled to payment of insurance proceeds under

the terins of the homeowner's policy that Defendant issued for the items of loss that Plaintiff has

identified.

         23.    Defendant bas no reasonable basis for refusing to pay for the Harvey windstorm

losses for wliieh Plaintiff seeks insurance proceeds.

         24.    Defendant's actions constitute a breach of ttie commoti law duty of good faitli atid

fair dealing,

         25.    Defeiidant bas knowingly and intentionally misrepresented Plainfiff's insurance

coverage to Plaintiff to avoid complying with its contractual obligation to pay for Plaintiff s

covered losses due to Harvey windstorm damage.

         26.    Defendant's obstinate refhsal to acknowledge its coverage responsibilities out of

court has required Plainfiff to file this action, thereby causing Plaiiitiff and this Court to endure

uiinecessary burden, expense, and delay.

         27.    Plaintiff has filed this suit to recover the amount owed undet- the Insurance Policy,

wliich Defelidant wrongfully denied.

                                         COUNT I
                                    BREACH OF CONI'RACT

         28,    Plaintiff hereby repeats and incorporates by reference the allegations in the

preceding paragraphs of this Petition as if set forth fully hereiii.

         29.    Plaiiitiff aiid Defendant entered into a contractfor iri,,surance coverage when

Plaintiff ptirchased and Defendant issued the hisui-atice Policy.

        30.     Plaintiff paid her policy premiums and otherwise maintained the Tnsurance Policy,

whicii was it) good staiidiiig at the time the Property sustained windstorm loss in August 2017.




                                                   4
  Case 4:19-cv-03682 Document 1 Filed on 09/27/19 in TXSD Page 12 of 27




           31.    Plaintiff has complied with all obligations owed under the Insurance Policy,

includitig conditions precedent to recovery.

           32.    Defendant, bowever, bas breacbed its cotitractual obligations by wrdngfully

dexiying coverage and     failing   to issue payiiient for the amount owed on this clairn as docuniented

in Plaintifrs written demand for payment and supporting docurnents.

           31     Defendant's ii-nproper denial has harmed Plaintiff by denying the money to which

Plaintiff is entitled under the terms of the Insurance Policy.

                                       COUNT H
                         VIOLATION OF'I'EXAS INSURANCE CODE:
                          UNFAIR SETTLEMENT PRACTICES AND
                       MISREPRESENTATION OF INSURANCE POLICY

          35.     Plaintiff hereby repeats and incorporates by reference the allegations in the

preceding paragraphs of this Petition as if set forth fully hereiii.

          36.     Defendant's conduct constitutes 'nilLiltiple violations of the Texas Itisurance Code,

Unfair Settlemeiit Practices, Tek. Iiis. Code § 541.060; aiid Misrepresentatioii of Insurance

Policy, § 541.06 1. All violatioiis under this article are made actiojiable by Tex. Ins. Code §

541.151.

          37.     Defeiidatit's practice of iiiisreprese-ntitig to Plaintiff material facts relating to the

coverage at issue, constitutes an unfair i-nethod of competitioti aiid an unfair and deceptive act or

pi-actice in the business of insurance. Tex. lils. Code § 541.060(a)(1); § 541.061.

          38.     Defendant's pi-actice of failing to attetnpt in good faith to effectuate a prompt,

fair,   and equitable setflement of the claim, even though Defendant's liabilityunder the Insurance

Policy was reasonably clear, constittites an unfair metliod of coinpetitioii aiid an unfair and

deceptive act or practice in the business of insurance. Tex. Ins. Code § 5411..060(a)(2)(A); §
                                                                                             1

541.061.

                                                      5
  Case 4:19-cv-03682 Document 1 Filed on 09/27/19 in TXSD Page 13 of 27




        39.     Defendaiit's practice of failiiig to proiiiptly provide Plaiiitiff with a reasonable

explaiiation of the basis in the Policy, in relation to the facts or applicable law, for their failure to

offer a compromise settlement of the claim, constitutes an unfair method of competition and an

unfair aiid deceptive act or practice in the business of insurance. Tex. Ins. Code § 541.060(a)(3);

§ 541.06 1.

        40.     Defendant's practice of refushig to pay Plaintiff's claiiii without conducting a

reasonable investigation, constitutes an unfair method of competition and an unfair and deceptive

act or practice in the busiiiess of insurance. Tex. Ins. Code § 541.060(i)(7).

        41.     Each of Defendailt's acts described herein, together and singularly, were done

"Imowingl y" as that term is used in the Texas Insurance Code and were a producing cause of

Plaiiitiff s damages described herein.

                                      COUNT III
                         VIOLATION OF TEXAS INSURANCE CODE:
                             PROIMPT PAYMENT OF CLAIMS

        42.     Plaintiff hereby repeats and incorporates by reference the allegations in the

precediiig paragraphs of this Petition as if set forth fitily lierein.

        43.     Defendant's conduct constitutesmultiple violatioiis of the Texas Insurance Code,

Prompt Payinent of Claims. Tex. Ins. Code, Chapter 542. All violations made utider this article

ai-e i-nade actionable by Tex. Ins. Code § 542.060.

        44.     Defendant's failure to acknowledge receipt of Plaintifrs claim, cormiience
                                                                                         I




investigation of the claim, and request from Plaiiitiff all items, statetnents, and -forms that they

reasonably believed would be required within'the applicable time constraints, constitutes a non-

proinpt payment of claims and a violation of Tex. Iiis. Code § 542.055.
      Case 4:19-cv-03682 Document 1 Filed on 09/27/19 in TXSD Page 14 of 27




            45.     Defendant's failure to notify Plaintiff in wiiting of its acceptance or rejection of

    the claim within the 4pplicable titne conshaints, constitutes a non-prompt pay.ment of the claim.

I   Tex. Ins. Code § 542.056.

            46.     Defendant's delay of the payinetit of Plaintiff s claiiii following its receipt of all

    iteins, statements, and forms reasonably requested aiid required, longer than the amount
                                                                                        I    of time

    provided for, constitutes a non-prompt payment of the claim. Tex. Ins. Code § 542.058.

                                                  COUNT IV
                    BREACH OF DUTY OF GOOD FAITH AND FAIR DEALING
            47.     Plaintiff hereby repeats and incorporates by reference the allegations in the

    preceding paragraphs of this Petition as if set foilb ftilly herein.

            48.     The Insuraiice Policy was an insurance contract that existed between the Plaintiff

    and the Defendant. The Insurance Policy provided coverage f-or nained windstoniis duritic,Z~the life

    of the policy, providing coverage for dxvelling.

            49.     As a party to the Insurance Policy contract, Defendant owed a duty of good faith

    aiid fair dealing to the Plaintiff

            50.     I-lowever, Defendant engaged in fTatiduteiit, deceitful, and other coiiduct

    iilconsistent with its coiitractual obligations to Plaintiff.

            51.     By failing to timely tind adequately assess the PlaintitTs damages, refusing to

    properly adjust the loss, mid refusiiig to pay money it owed under the Iiisurance Policy, despite

    kiiowing the damage was covered thereujide r, Defendant has acted arbitrarily, capriciously, in a

    manner inconsistent witli the reasonable "pectations of the Plaintiff, and in violation of the (luties

    of good faith and fair dealing.




                                                        7
  Case 4:19-cv-03682 Document 1 Filed on 09/27/19 in TXSD Page 15 of 27




        52.    For these reasons and others set out in this Petition, Defendatit breached the duty

of good faith aiid fair dealing owed to the Plaintiff, proximately causing Plaintiff to suffer damages,

including economic damage and emotional distress caused by the denial.

        53.    Defendant is liable to Plaintiff for coinpeiisatory, consequential, and puniti-ve

damages as well as attomey fees, costs, expenses, pre-judgment interest, and all other dai-nages

and relief as this Court deems just and appropriate.

                                  COUNT V
               VIOLATION OF TEXAS DECEPTIVE TRADE PRACTICES/
                         CONSUMER PROTECTION ACT

        54.    Plaintiff liereby repeats and incorporates by reference the allegations in the

preceding paragraphs of this Petition as if set forth fully berein.

        55.    Defendant has coinmitted violations of the Texas Deceptive Trade

Practi ces/Consumer Protection Act ("DTPA"). The DTPA, Section 17.46, et seq., of the Texas

Business aiid Commerce Code, provides additioiial protection to consumers who are victims of

deceptive, improper, and/or illegal practices, includingzn the award of treble daniages for knowin.9

violation, and for attoriieys' fees. Defendant's conduct in engaging in sticii acts and practices has

resulted in actual and consequential daniages to Plaintiff aiid supports an award for treble

damages.

        56.    Each of Defetidatit's acts described herein, together and singularly, were done

"knowijigly" as that term is used in ttie Texas Deceptive Trade Practices Act and were a

prodticing cause of Plaintiff s damages described herein.

       57.     Plaintiff is entitled to actual damages resultiiig from these violations of the law.

These dai-nages include the sums Defeiidant has wrongfully refused to pay aild any'consequential

damages to Plaintiff's economic welfare in the future, including any exacerbatioii of economic
  Case 4:19-cv-03682 Document 1 Filed on 09/27/19 in TXSD Page 16 of 27




condition occasioned by the delay in payi-nent of these claims. Plaintiff is also entitled to

recovery of treble damages for Defendant's kno-vAng violations.

                                             DAMAGES

        58.     The above described acts, omissions, failures, and conduct of Defendant have

caused Plaintiff to suffer damages which include, without limitation, the cost to property repair

the daiiiage to PlaintiWs property.

        59.     Defendant "knovingly" and "intentionally" committed deceptive trade practices

and unfair insurance practices as those terms are defined in the applicable statutes. As a result,.

Plaintiff is entitled to additional damages under Section 17.50(b)(1) of the DTPA and Chapters

541 and 542 of the Texas Insurance Code.

        60,     Defendant's breach of its duty of good faith and fair dealing owed to Plaintiff was

doDe intentionally aiid with malice and gross negligence as those tenns are defined in Cbapter 41

of the Texas Civil Practice aiid Remedies Code. These violations are the type of conduct that the

state of Texas protects its citizens against by the iniposition of exeMplary damages.
                                                                                 C~

        61.     Therefore, Plaintiff seeks the recovery of exemplary damages in aii amount to be

determined by the finder offact that is sufficient to punish Defendant for its wrongful conduet

and to set an exainple to deter this Defendaiit and others siiTiiiarly situated from comtiiittilig

similar acts in the ftiture.

        62.      As a result of Defendant's condtict described herein, Plaintiff has becii forced to

retain the undersigned attomey to prosewte this action. Plaintiff is entitled to recover reasonable

attorneys' fees under any applicable statute.

        63.     Plaintiff is entitled to the recovery of attorneys' fees necessary to afford its rights,

aloiig with the costs and expenses set foith by laxv.



                                                   9
  Case 4:19-cv-03682 Document 1 Filed on 09/27/19 in TXSD Page 17 of 27




       64.     Plaintiff seeks monetai-yrelief over $ 100,000 but not more than $200,000.

                                 REQUEST FOR DISCLOSURE


       Pursuant to Texas Rtile of Civil Procedure 194, Plaintiff requests that Defendant disclose

the iiiaterials desci-ibed in T.R.C.P. Rule 194.2.

                                     PRAYER FOR RELIEF

       WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendant be cited to

appear and answer, and that after a trial oil the merits, Plaintiff recover from Defendants

damages for all causes of action described above, extra contractual damages as allowed by law

and the causes of action described above, attonieys fees, costs of couti, and all iilterest allowed

by statute and coim-non law and for such otlier relief to wliieh Plaintiff may be entitled, both in

equity and at law.

                                                          Respectfully submitted,


August 21, 2019                                           s/ Sliaiie McClelland
                                                          Sliaiie McClelland
                                                          TX Bar# 24046383
                                                          Attorney-in-Charge for Plaintiff
                                                          I'he Law Offices of Shane McClellaiid
                                                          440 Cobia Drive, Suite 101
                                                          Katy, Texas 77494
                                                          Plione: (713) 987-7107
                                                          Fax: (832) 827-4207
                                                          Email: Shane@liiiitrial.com


                                                          Alturney. for Plaiiiiij.f




                                                     10
                                                                                         Filed
Case 4:19-cv-03682 Document 1 Filed on 09/27/19 in TXSD Page 18 of 27      9/9/2019 9:28 AM
                                                                    Beverley McGrew Walker
                                                                                District Clerk
                                                                    Fort Bend County, Texas
                                                                       Shelby Taylor
Case 4:19-cv-03682 Document 1 Filed on 09/27/19 in TXSD Page 19 of 27
Case 4:19-cv-03682 Document 1 Filed on 09/27/19 in TXSD Page 20 of 27
                                                                                                                 Filed
      Case 4:19-cv-03682 Document 1 Filed on 09/27/19 in TXSD Page 21 of 27                      9/20/2019 12:36 PM
                                                                                            Beverley McGrew Walker
                                                                                                        District Clerk
                                                                                            Fort Bend County, Texas
                                                                                             Erica Rodriguez

                                 CAUSE NO. 19-DCV-265797

LINDA TERRELL                                    §             IN THE DISTRICT COURT OF
                                                 §
VS.                                              §             FORT BEND COUNTY, TEXAS
                                                 §
STATE FARM LLOYDS                                §                 434TH JUDICIAL DISTRICT


              DEFENDANT STATE FARM LLOYDS’ ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

       Defendant, STATE FARM LLOYDS (hereinafter, “State Farm”), files its Original Answer

to the allegations contained in Plaintiff’s Petition, and all subsequent amended or supplemental

petitions filed against it and would show as follows:

                                            I.
                                      GENERAL DENIAL

       1.      State Farm generally denies all of the material allegations contained in Plaintiff’s

Original Petition, and any amendments thereto, and demands strict proof thereof as allowed under

the laws of the State of Texas. By this general denial, State Farm would require Plaintiff to prove

every fact to support the claims in Plaintiff’s Original Petition, and any amendments thereto, by a

preponderance of the evidence.

                                              II.
                                           DEFENSES

       2.      Policy Coverage Provisions. Under the Insuring Agreement, Plaintiff bears the

burden to prove damage resulting from an occurrence of accidental direct physical loss to the

insured property during the policy period. Plaintiff lacks proof that any additional damages

resulted from any accidental direct physical loss during the policy period.

       3.      Payment. State Farm is entitled to an offset or credit against Plaintiff’s damages,

if any, in the amount of all payments State Farm has made to or on behalf of Plaintiff under the
     Case 4:19-cv-03682 Document 1 Filed on 09/27/19 in TXSD Page 22 of 27



Policy in connection with the damages and the insurance claim that give rise to Plaintiff’s claims

in this lawsuit.

        4.         Deductible/Offset. State Farm is entitled to on offset or credit against Plaintiff’s

damages, if any, in the amount of Plaintiff’s deductible.

        5.         Limit of Liability. State Farm’s liability, if any, is limited to the amount of the

Policy limits under the subject Policy, pursuant to the “Limit of Liability” and other clauses

contained in the Policy sued upon.

        6.         Pre-Existing Damages. Plaintiff’s claims are barred, in whole or in part, because

the damages and losses alleged in Plaintiff’s Petition, none being admitted, pre-existed the alleged

occurrence of wind or wind-driven rain.

        7.         Normal Wear and Tear. Plaintiff’s claims are barred, in whole or in part, because

the damages and losses alleged in Plaintiff’s Petition, none being admitted, were proximately

caused, in whole or in part, by normal wear and tear. The Policy states:

                                    COVERAGE A – DWELLING

                   We insure for accidental direct physical loss to the property described in Coverage
                   A, except as provided in SECTION I – LOSSES NOT INSURED.

                               SECTION I – LOSSES NOT INSURED

                   1. We do not insure for any loss to the property described in Coverage A
                      which consists of, or is directly and immediately caused by, one or more
                      of the perils listed in items a. through n. below, regardless of whether
                      the loss occurs suddenly or gradually, involves isolated or widespread
                      damage, arises from natural or external forces, or occurs as a result of
                      any combination of these:
                                                   * * * * *
                      g. wear, tear, marring, scratching, deterioration, inherent vice, latent
                          defect or mechanical breakdown;

                      h. corrosion, electrolysis or rust;

                      i. mold, fungus or wet or dry rot;
     Case 4:19-cv-03682 Document 1 Filed on 09/27/19 in TXSD Page 23 of 27




               However, we do insure for any resulting loss from items a. through m.
               unless the resulting loss is itself a Loss Not Insured by this Section.

               3. We do not insure under any coverage for any loss consisting of one or
                  more of the items below. Further, we do not insure for loss described
                  in paragraphs 1.and 2. immediately above regardless of whether one or
                  more of the following: (a)directly or indirectly cause, contribute to or
                  aggravate the loss; or (b) occur before, at the same time, or after the
                  loss or any other cause of the loss:

                   b. defect, weakness, inadequacy, fault or unsoundness in:

                            (2) design, specifications, workmanship, construction,
                                grading, compaction;

                            (3) materials used in construction or repair; or

                            (4) maintenance;

                   c. weather conditions.

                   Item 1.i. is replaced with the following:

                       i.       wet or dry rot;

       8.      Bona Fide/Legitimate Dispute.          A bona fide and legitimate dispute exists

precluding Plaintiff’s recovery of damages under extra-contractual theories including the common

law duty of good faith and fair dealing, and for violations of the Texas Insurance Code or any other

statutory or common law authority.

       9.      No Waiver. Plaintiff’s claims are barred, in whole or in part, because State Farm

did not waive any of its rights under the Policy. The Policy states: “A waiver or change of any

provision of this policy must be in writing by [State Farm] to be valid.” State Farm made no such

waiver in this case.

       10.     Cap on Punitive Damages. Texas Civil Practice and Remedies Code Section

41.001, et. seq., applies and punitive damages awarded, if any, are subject to the statutory limit set
     Case 4:19-cv-03682 Document 1 Filed on 09/27/19 in TXSD Page 24 of 27



forth therein, other applicable statutory authority, and common law. Further, unless Plaintiff

proves State Farm’s liability for punitive damages, and the amount of punitive damages, if any, by

clear and convincing evidence, any award of punitive damages would violate State Farm’s due

process rights guaranteed by the Fourteenth Amendment to the United States Constitution and by

Section 19 of Article 1 of the Texas Constitution.

       11.     Chapter 38 Attorney’s Fees.           Plaintiff cannot recover attorney’s fees from

Defendant under Chapter 38 of the Texas Civil Practice and Remedies Code. “A person may

recover reasonable attorney’s fees from an individual or corporation, in addition to the amount of

a valid claim and costs, if the claim is for . . . (8) an oral or written contract.” Tex. Civ. Prac. &

Rem. Code § 38.001(8). Chapter 38 does not apply to State Farm because it is an unincorporated

association of underwriters. See Fleming & Assocs., L.L.P. v. Barton, 425 S.W.3d 560, 575 (Tex.

App.—Houston [14th Dist.] 2014, pet. filed).


       12.     Recovery Limitations.       Pursuant to the following provisions of the Policy,

Plaintiff’s entitlement to recover under the Dwelling and Personal Property coverages of the Policy

is subject to the following terms, conditions and limitations:

                                   SECTION I – LOSSES INSURED
       COVERAGE A – DWELLING

       We insure for accidental direct physical loss to the property described in Coverage A,
       except as provided in SECTION I – LOSSES NOT INSURED.

       There is no coverage for the replacement of the undamaged shingles since there is no
       accidental direct physical loss.

       13.     Written Notice of Claim. State Farm specifically denies that Plaintiff provided it

with “notice of claim” pursuant to Sections 542.051(4) and 542.055(a) of the Texas Insurance

Code. The statute specifically states “‘[n]otice of a claim’ means any written notification provided
     Case 4:19-cv-03682 Document 1 Filed on 09/27/19 in TXSD Page 25 of 27



by a claimant to an insurer that reasonably apprises the insurer of the facts relating to the claim.”

TEX. INS. CODE § 542.051(4). Because written notification was not provided by Plaintiff, she is

barred from recovering under Chapter 542 of the Texas Insurance Code. State Farm also

specifically denies that the Policy obligated State Farm to inform Plaintiff that written notice of

the claim was required, and State Farm specifically denies that it was under any duty to provide

notice regarding the applicability of Chapters 541 or 542 of the Texas Insurance Code.

       14.     Chapter 542A. State Farm asserts the limitations on the recovery of attorneys’

fees, if any, as per Texas Insurance Code Section 542A.007. See TEX. INS. CODE § 542A.007.

                                            III.
                                      RIGHT TO AMEND

       15.     State Farm reserves the right to amend this Original Answer pursuant to the Texas

Rules of Civil Procedure.

                                             IV.
                                        JURY DEMAND

       16.     State Farm demands a trial by jury pursuant to Texas Rule of Civil Procedure 216.

       WHEREFORE, PREMISES CONSIDERED, Defendant, STATE FARM LLOYDS,

respectfully requests that upon final trial and hearing hereof, that Plaintiff take nothing and that

Defendant recover its costs, fees, and expenses, and for such other further relief to which

Defendant may show itself to be justly entitled, both in law and at equity.
     Case 4:19-cv-03682 Document 1 Filed on 09/27/19 in TXSD Page 26 of 27



                                              Respectfully submitted,

                                              GERMER PLLC


                                              By:____________________________
                                                 DALE M. “RETT” HOLIDY
                                                 State Bar No. 00792937
                                                 America Tower
                                                 2929 Allen Parkway, Suite 2900
                                                 Houston, Texas 77019
                                                 (713) 650-1313 - Telephone
                                                 (713) 739-7420 - Facsimile
                                                 rholidy@germer.com

                                              ATTORNEY FOR DEFENDANT,
                                              STATE FARM LLOYDS




                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument has been served on
all counsel of record on this 20th day of September, 2019.

       Shane McClelland                                                     VIA E-SERVICE
       THE LAW OFFICES OF SHANE MCCLELLAND
       440 Cobia Drive, Suite 101
       Katy, Texas 77494



                                              DALE M. “RETT” HOLIDY
9/27/2019            Case 4:19-cv-03682tylerpaw.co.fort-bend.tx.us/PublicAccess/CaseDetail.aspx?CaseID=1923826
                                           Document 1 Filed on 09/27/19 in TXSD Page 27 of 27
  Skip to Main Content Logout My Account Search Menu New Civil Search Refine Search Back                                    Location : Fort Bend Images Help

                                                               R                            A
                                                                  C        N . 19-DCV-265797

 Linda Terrell vs State Farm Lloyds                                                     §                       Case Type: Contract - Other Contract
                                                                                        §                       Date Filed: 08/23/2019
                                                                                        §                        Location: 434th District Court
                                                                                        §
                                                                                        §


                                                                           P        I

                                                                                                                                 Attorneys
 Defendant or State Farm Lloyds                                                                                                  Dale M. "Rett" Holidy
 Respondent                                                                                                                       Retained
               Austin, TX 78701
                                                                                                                                 713-650-1313(W)


 Plaintiff or     Terrell, Linda                                                                                                 Shane Allister McClelland
 Petitioner                                                                                                                       Retained
                    Missouri City, TX 77489
                                                                                                                                 713-987-7107(W)


                                                                   E            O               C

            OTHER EVENTS AND HEARINGS
 08/23/2019 Petition       Doc ID# 1
              Plaintiff's Original Petition and Requests for Disclosure
 08/23/2019 Request        Doc ID# 2
              Request for Process
 08/27/2019 Issuance        Doc ID# 3
              Citation Issued to State Farm Lloyds
 08/27/2019 Citation
              E-Service
               State Farm Lloyds                                               Served                08/30/2019
                                                                               Returned              09/09/2019
 09/09/2019 Officers Return      Doc ID# 4
             Citation Return for State Farm Lloyds Served on 08/30/19
 09/20/2019 Answer/Contest/Response/Waiver          Doc ID# 5
             Defendant State Farm Lloyds' Original Answer


                                                                       F                I



                Defendant or Respondent State Farm Lloyds
                Total Financial Assessment                                                                                                                 40.00
                Total Payments and Credits                                                                                                                 40.00
                Balance Due as of 09/27/2019                                                                                                                0.00

 09/20/2019 Transaction Assessment                                                                                                                          40.00
 09/20/2019 E-filing                          Receipt # 2019-63859-DCLK                             State Farm Lloyds                                     (40.00)



                Plaintiff or Petitioner Terrell, Linda
                Total Financial Assessment                                                                                                                302.00
                Total Payments and Credits                                                                                                                302.00
                Balance Due as of 09/27/2019                                                                                                                0.00

 08/23/2019 Transaction Assessment                                                                                                                         302.00
 08/23/2019 E-filing                          Receipt # 2019-59674-DCLK                             Terrell, Linda                                       (302.00)




tylerpaw.co.fort-bend.tx.us/PublicAccess/CaseDetail.aspx?CaseID=1923826                                                                                       1/1
